BASKIN, Judge.
This is an appeal from a final summary judgment entered in an action to modify a stipulated judgment enforcing an indemnity agreement. The gravamen of appellant Ratner’s argument is that his obligation as indemnitor exceeds the amount paid by the indemnitee. We affirm.
Relief from a judgment may properly be sought in either an independent action or by motion pursuant to Florida Rule of Civil Procedure 1.540(b)(5) where, as here, the judgment has prospective application and equity may require relief from its enforcement. DeClaire v. Yohanan, 453 So.2d 375 (Fla.1984). In this case, however, Ratner has failed to show the existence of any genuine issue of material fact. Whitten v. Progressive Casualty Insurance Co., 410 So.2d 501 (Fla.1982); Johnson v. Gulf Life Insurance Co., 429 So.2d 744 (Fla. 3d DCA 1983); Proprietors Insurance Co. v. Siegel, 410 So.2d 993 (Fla. 3d DCA 1982). We therefore affirm the summary judgment entered in favor of ap-pellees.
Affirmed.